DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of claims 1-6 in the reply filed on 03/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
2.	Claims 5-6 are objected to because of the following informalities: 
Claim 5, Applicant should spell out computerized tomography before using CT abbreviation
 Claim 6 “based on light having a light level suitable for phototherapy can be emitted” is unclear. It appears the applicant is trying to claim determination based on whether the light has a light level suitable for emitting phototherapy.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, “the determination of whether the optical probe can be inserted into a user” lacks antecedent basis since this specific determination has yet to be claimed. 
	In further regards to claim 1, it is unclear if the “balloon detection sensor” is part of the device. It is not positively recited in claim 1, but it is referred to in claims 2, 4, and 6. 
	In regards to claim 3, it is unclear if the Applicant is using the insertion sensor to measure how inserted the optical probe is into the light source (as described in claim 2) or if it is using the insertion sensor to determine where in the body cavity the device is ad how much further the device can go into the body cavity
	In regards to claim 4, it is unclear what the abnormalities of the balloon are. The Applicant claims detecting abnormalities of the balloon but does not disclose what these abnormalities are or how they are detected. The Examiner is interpreting these abnormalities to mean the balloon is deflated.
	In regards to claim 6, “the determined determination” is unclear and also lacks antecedent basis since it has yet to be claimed. The Examiner is interpreting this to mean the determination of whether the probe can be inserted from claim 1. Also, “the appropriate range” lacks antecedent basis since it has yet to be claimed.
In further regards to claim 6, the term “appropriate range” is a relative term which renders the claim indefinite. The term “appropriate range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 2 and 5 are rejected by virtue of their dependency. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-6 are rejected under 35 U.S.C. 101 because claim 6 recites a phototherapy assistance device that determines connection information about the balloon and the optical fiber.
The limitation to “detect connection information regarding whether an optical probe to be inserted into the balloon is connected to a light source device; determine whether the optical probe can be inserted into the balloon based on the inflation information received from the balloon detection sensor via the connector, and on the connection information; and report the determination of whether the optical probe can be inserted to a user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “connector” and a “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “connector” and the “processor”, the series of checks regarding the inflation information and the connection information as well as the reporting of the status of these checks could be performed mentally by a physician. The claim under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
Further, claims can recite a mental process even if they are claimed as being performed on a computer since using a computer tool to perform a mental process is not patentable. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The Examiner take Official Notice that connectors connectable to a balloon sensor are well-known in the art.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “connector” and a “processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (US 20070219600 A1).
	In regards to claim 1, Gertner discloses a phototherapy assistance device (Par. 0017 discloses the device is used for phototherapy to a body cavity) comprising: 
a connector that is connectable to a balloon detection sensor configured to detect inflation information regarding whether a balloon has been inflated in a body cavity (Par. 0119 discloses the phototherapy device can comprise a balloon connected to a gas valve and a sensor to detect information; see also Fig 6B which shows connection to the balloon); 
and one or more processors comprising hardware, the one or more processors (Par. 0067 discloses the use of a processor) being configured to:
 detect connection information regarding whether an optical probe to be inserted into the balloon is connected to a light source device; determine whether the optical probe can be inserted into the balloon based on the inflation information received from the balloon detection sensor via the connector, and on the connection information; and report the determination of whether the optical probe can be inserted to a user (Par. 0119 discloses the balloon and the gas valve, and Par 0070 discloses optical fibers connected to a light source. Since a processor is disclosed in Par. 0067 as being able to control the device, adjust parameters, and receive feedback it would be obvious to program this processor to perform checks on the connection information; see also 101 rejection above. The court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), see MPEP 2144.04).
In regards to claim 2, Gertner discloses the phototherapy assistance device according to Claim 1, wherein: the determining of whether the optical probe can be inserted determines that the optical probe cannot be inserted when the connection information indicates that the optical probe is connected to the light source device and the inflation information indicates that the balloon has been deflated, and the determining of whether the optical probe can be inserted determines that the optical probe can be inserted when the connection information indicates that the optical probe is connected to the light source device and the inflation information indicates that the balloon has been inflated (Since the art of Gertner discloses all of the physical components of the claim, it would be obvious to program the processor of Gertner to perform all of these checks before insertion of the device in order to make sure the device is ready for interstation).
In regards to claim 3, Gertner discloses the phototherapy assistance device according to Claim 2, further comprising: an insertion sensor configured to detect an insertion 20 amount of the optical probe, wherein the determining of whether the optical probe can be inserted is further based on whether the insertion amount detected with the sensor is within a predetermined range (Par. 0014 discloses the use of a sensor to provide spatial information such as measurements and imaging in order to determine insertion).
In regards to claim 6, Gertner discloses the phototherapy assistance device according to Claim 3, wherein: the one or more processors are further configured to control the light source device on a basis of the determined determination result, and the determining of whether the optical probe can be inserted is based on light having a light level suitable for phototherapy can be emitted, the insertion amount detected with the insertion sensor being within the appropriate range and the inflation information indicating that the balloon has been inflated (Par. 0119 discloses the use of the processor and Par. 0053 discloses controlling the light of the device).

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner and in view of Dahm (WO 2005049127 A1).
In regards to claim 4, Gertner discloses the phototherapy assistance device according to Claim 3, except for wherein the one or more processors are further configured to determine whether there is an abnormality in the balloon based on the inflation information indicating that the balloon has been deflated and the insertion amount detected with the insertion sensor is within the predetermined range.
However, in the same field of endeavor, Dahm discloses a phototherapy device wherein balloon information can be detected (Based on the 112(b) above, the Examiner is applying art based on their best understanding of the claim. The Examiner is interpreting the abnormality to mean that the balloon is deflated. Par. 0066-0067 of Dahm discloses that deflation of the balloon can be detected) in order to determine if the balloon has been deflated. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Gertner and modified them with the teachings of Dahm by having the device receive balloon information for the purpose of determining if the balloon has been deflated. 
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner and in further view of Chang (US 20060004286 A1).
	Gertner discloses the phototherapy assistance device according to Claim 3, wherein the predetermined range is set on a basis of CT information of a patient (Par. 0014 discloses gathering imaging information). 
	Gertner does not disclose a storage medium. However, in the same field if endeavor, Chang discloses an insertable phototherapy device that has a storage medium (Par. 0123) for the purpose of storing information related to the device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Gertner and modified them by having the device comprise a storage element, as taught and suggested by Chang, for the purpose of storing information related to the device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 June 2022